Citation Nr: 0025133	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-06 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The appellant had (167 days) of military service from March 
31, 1983 to September 13, 1983 as a member of the United 
States Army Reserve.  It is unclear from the claims file 
whether this was active service or active duty for training 
(ACDUTRA).  He had additional unspecified reserve service on 
inactive duty for training (INACDUTRA) status. 

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's claim seeking entitlement to service 
connection for a claimed acquired psychiatric disorder.

It is noted that the claims file contains evidence, 
consisting of a letter from a friend of the appellant, which 
was received during a hearing before the undersigned Member 
of the Board in July 2000.  This material was not previously 
considered by the RO.  The appellant submitted a signed 
waiver indicating he wished to waive RO consideration of this 
evidence in accordance with 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The appellant was diagnosed with a personality disorder in 
January 1983, prior to his military service, and he was first 
diagnosed with an acquired psychiatric disorder (paranoid 
schizophrenia) in May 1985, more than one year after his 
military service; however, service medical records are 
entirely negative for any complaints, treatment, or diagnosis 
of an acquired psychiatric disorder and there is no competent 
evidence of record of any acquired psychiatric disorder as 
the result of a disease or injury incurred or aggravated 
during a period of active service, ACDUTRA, or INACDUTRA or 
any incident therein, or within one year of a period of 
active service.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. §§ 101(2) (24), 106, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of service medical records reveals a normal 
enlistment examination in December 1982.  There are no other 
pertinent service medical records.  There are no complaints, 
treatment, or diagnosis of any acquired psychiatric disorder.  
There is no separation examination of record.

The appellant's original claim seeking service connection was 
received in December 1994.

On VA examination for mental disorders in January 1995, the 
appellant appeared tense and anxious and complained of 
becoming paranoid.  He gave a history of his condition 
beginning in service, when he felt his drill sergeant and 
commanding officer were against him.  He also gave a history 
of auditory hallucinations and tinnitus beginning in service.  
After the appellant completed his service, he reportedly 
developed manic symptoms.  Objective findings reported 
symptoms of manic behavior and paranoia.  The diagnosis was 
that of bipolar disorder.  It was noted that the appellant 
was able to function as long as he remained on his 
medications.

Received in February 1995 was a private medical record from 
the Pilgrim Psychiatric Center, indicating that the appellant 
had been hospitalized from May 1985 to October 1985.  He was 
voluntarily admitted due to anxiety.  He was reportedly 
unable to sleep and experiencing panic attacks.  He 
complained of sexual pain in the groin and hot flashes.  He 
had no prior admissions but had been receiving intermittent 
counseling since his mother's death in 1981.  He was 
currently residing with his father, was having trouble 
remaining employed, and had recently been jailed for 
disturbing the peace.  He expressed paranoid ideations.  He 
had not been compliant with taking prescribed Mellaril.  
There was depression, decreased appetite, and decreased 
sleep.  The appellant gradually improved with treatment and 
medication.  The discharge diagnosis was paranoid 
schizophrenia in remission.

Another report, dated in May 1989, indicates that after his 
October 1985 discharge from the hospital, the appellant began 
regular treatment with Dr. N. Rappaport of the Central Nassau 
Guidance and Counseling Services.  This report indicated the 
appellant had participated in individual and group treatment 
and had been receiving medications regularly since October 
1985 through April 1989.

A February 1995 Report from the Sunrise Psychiatric Clinic 
noted the appellant had been treated on an outpatient basis 
from May 1989 to September 1990.  Their clinical assessment 
indicated a diagnosis of chronic undifferentiated 
schizophrenia.

Received in March 1995 was a private medical record from the 
New York State Office of Mental Health, indicating that the 
appellant had been hospitalized in July 1991.  A history of 
chronic psychiatric illness and several psychiatric 
hospitalizations was noted, since the appellant's first 
hospitalization in 1985.  Also noted was a history of 
delusional and paranoid ideations, depression, anxiety, 
sexual preoccupations, and irritability.  On discharge, the 
diagnosis was bipolar disorder, mixed, in full remission.

Received in March 1995 was a report from the Nassau County 
Medical Center, indicating that the appellant had been 
receiving clinical treatment since February 1992, and was 
reportedly doing well with treatment and medication.  The 
diagnosis was of bipolar disorder.

Additional clinical records were received from the Nassau 
County Medical Center in May 1995.  Amongst these was a 
clinical record compiled by a psychiatric social worker and 
dated in January 1983, which indicated that the appellant did 
not see any problems with his behavior but came at the urging 
of his father and brother.  The appellant appeared to be very 
verbal but unable to be concise.  The appellant's father 
indicated that the appellant was unrealistic, had been overly 
dependent on his mother who had died in 1982, and often was 
verbally abusive.  The appellant's father and brother were 
encouraging him to join the army to find some self-
discipline.  It was noted that the appellant had been unable 
to hold employment for any period of time, was usually fired 
from jobs, had recently been arrested for driving with a 
suspended license, had a pregnant girlfriend, and saw no 
problem with any of his behavior.  The father indicated that 
the appellant displayed little insight into the consequences 
of his behaviors.  The diagnosis was that of a borderline 
personality disorder and a dependent personality disorder.  
It was noted that treatment regarding dealing with the loss 
of his mother might be helpful and medication should be 
considered in the future, but the appellant's motivation for 
treatment was questionable.

At the time of an intake interview at this private facility 
in December 1984, the appellant was described as confused and 
anxious.  He reported no psychiatric care earlier than 
November 1984.  No diagnosis was made.

The next record of treatment at the Nassau County Medical 
Center was dated in May 1985, immediately prior to the 
appellant's hospitalization at the Pilgrim Psychiatric Center 
from May to October 1985.  The May 1985 record noted that the 
appellant appeared anxious, and spoke in a rambling and 
mumbling manner.  By history it was noted that the appellant 
had been arrested for disturbing the peace the prior month 
and the prison psychiatrist had prescribed Mellaril.  The 
appellant had been writing letters to his deceased mother the 
prior months and also writing songs addressed to different 
singers.  It was stated that the appellant's current 
presentation was similar to that previously described in 
January 1983.  The examination noted a guarded and paranoid 
presentation.  The examiner suspected that the appellant had 
a low level of functioning as far back as 1983 and that 
perhaps his psychopathology was more severe currently.  It 
was stated that his treatment with Mellaril since being 
jailed suggested the appellant had been psychotic at least 
the past month.  There was a diagnosis of chronic 
undifferentiated schizophrenia and hospitalization was 
recommended.

In February 1996, the appellant, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The appellant 
indicated he went through basic training and advanced 
individual training (AIT) and then joined a reserves unit.  
The appellant testified that one of his post-service 
physicians had told him that his psychiatric disorder was due 
to the stress of his service.  A complete transcript of the 
testimony is of record.

Although the RO had attempted to obtain all the appellant's 
treatment records from all sources identified, there was no 
medical opinion of record such as the appellant had testified 
in February 1996.  In March 1998, the RO sent the appellant a 
letter requesting that he submit evidence of any such medical 
opinion.  No reply was received.

In July 2000, the appellant, accompanied by his 
representative, appeared and presented testimony at a hearing 
before the undersigned Traveling Member of the Board.  Much 
of the appellant's testimony was similar to that offered in 
February 1996.  The appellant testified that his mother had 
died prior to his entry into the military and he had been 
depressed about that but he did not have any diagnosis at 
that time.  He indicated that he began to feel depressed and 
overwhelmed by military life during his basic training.  He 
also testified that he began to hear voices when he was in 
basic training and told his drill sergeant that he needed to 
get medical attention but that his requests were ignored and 
he was not allowed to go to a doctor.  The appellant 
testified that he did complete his basic training and went 
into a reserves unit afterward, but within one year of his 
active service he was hospitalized as a result of a nervous 
breakdown.  A complete transcript of the testimony is of 
record.

Also submitted into evidence in July 2000 was a letter from a 
friend of the appellant who had reportedly known him since 
1980.  The writer stated that she had not observed any 
psychiatric symptoms displayed by the appellant until after 
his discharge from service in 1983.  It was stated that after 
service, the appellant had developed severe anxiety as well 
as paranoia leading to his hospitalization at the Pilgrim 
Psychiatric Center.  The writer also stated that although she 
is the appellant's friend, she is also a case manager 
currently completing a masters degree in psychology.  She 
stated that from her knowledge of psychiatric illness, she 
believed that the appellant's illness did not begin until 
after his discharge from service.

II.  Analysis

The appellant and his representative have essentially raised 
two alternative theories of service connection.  On the one 
hand, it is argued that the appellant's acquired psychiatric 
disorder pre-existed his military service as shown by a 
January 1983 private medical record, and was aggravated 
thereby.  In the alternative, it is argued that the 
appellant's claimed acquired psychiatric disorder either 
arose in service or within one year of service, as indicated 
by private medical records showing treatment beginning in May 
1985.

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1131.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The Board has also considered that in addition to the 
provisions of 38 U.S.C.A. § 1131, and 38 C.F.R. § 3.303, 
explained hereinabove, that certain diseases, such as a 
psychosis, when manifest to a compensable degree within one 
year after the veteran's military service ended, may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

It should also be noted that certain presumptions, such as 
the presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304) and the presumption of aggravation (38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306) apply only to periods of active 
military service.  INACDUTRA or ACDUTRA are not active 
military service unless the individual was disabled or died 
from a disease or injury, or injury, respectively, incurred 
or aggravated in line of duty.  38 U.S.C.A. § 101 (24).  See 
also Paulson v. Brown, 7 Vet. App. 466 (1995).  In this 
regard, the Board has noted in the introduction that it is 
unclear whether the appellant's 167 days of military service 
was active service or was ACDUTRA service.  The Board has 
considered the possibility of remanding this claims file in 
order to verify the appellant's status as having been either 
active service or ACDUTRA service.  The Board finds, however, 
that a remand is unnecessary as the appellant's status of 
service has no impact on the outcome of this case, as will be 
explained further below.  The Board will assume solely for 
purposes of determining well-groundedness, that the appellant 
had 167 days of active service which is the most favorable 
possible assumption for the appellant.  Even so assuming, the 
Board finds that the appellant's claims are still not well-
grounded.  This being the case, there is no need to remand 
the claims file solely for the purpose of ascertaining the 
appellant's status of service.

Regarding the appellant's claim seeking service connection, 
the threshold question which the Board must address is 
whether the appellant has presented a well-grounded claim.  A 
well-grounded claim is one which is plausible.  If he has 
not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This requirement 
has been reaffirmed by the United States Court of Appeals for 
the Federal Circuit, in its decision in Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the appellant has 
not presented a well-grounded claim of service connection for 
an acquired psychiatric disorder.

The Board has considered the contentions that the appellant's 
claimed acquired psychiatric disorder pre-existed his service 
and was aggravated thereby.  The Board notes, however, that 
the January 1983 treatment record which the appellant cites 
in support of this contention did not diagnose an acquired 
psychiatric disorder, but instead diagnosed a personality 
disorder.  In this regard, the Board notes that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (1999); Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), aff'd, 110 F.3d 56 (Fed. Cir. 1997) 
(specifically holding that "38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs").  
See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

The Board has also considered that the May 1985 treatment 
record from the Nassau County Medical Center, which made a 
diagnosis of chronic undifferentiated schizophrenia, did also 
report that the appellant's presentation was similar to his 
presentation in January 1983.  The appellant has also cited 
this reference as supporting his contention that the claimed 
acquired psychiatric disorder pre-existed service.  The Board 
notes, however, that this record did not specifically 
indicate that the acquired psychiatric disorder pre-existed 
service.  Contrary to the appellant's contentions, the record 
only concluded specifically that the appellant had been 
psychotic for at least one month since his jailing in April 
1985.  The record also contains no indications that the 
appellant's presentation had been aggravated due to his 
military service.

Having carefully reviewed all available medical records, the 
Board concludes that there is no competent evidence of record 
to support the appellant's contentions that his claimed 
acquired psychiatric disorder pre-existed service and was 
aggravated thereby.

Turning to the appellant's alternative contention that his 
acquired psychiatric disorder either arose in service or 
within one year of service, the Board again must conclude 
that there is no competent evidence of record to support the 
appellant's contentions in this regard.

Specifically, it is noted that the earliest confirmed 
diagnosis of an acquired psychiatric disorder was the above 
mentioned May 1985 treatment record which diagnosed chronic 
undifferentiated schizophrenia, present since at least April 
1985.  However, even assuming the appellant's service was 
active service, this diagnosis was not within one year of 
service which ended in September 1983 and therefore, 
presumptive service connection in accordance with 38 U.S.C.A. 
§ 1137; 38 C.F.R. §§ 3.307, 3.309 would not be warranted.

None of the treatment records within the claims file indicate 
that the appellant's currently diagnosed acquired psychiatric 
disorder arose in service or within one year thereof.  All of 
the treatment records within the claims file simply show 
treatment for the ongoing disorder after May 1985.  The many 
post-service diagnoses of an acquired psychiatric disorder 
contain absolutely no competent evidence of record to 
indicate that they are in any way related to the appellant's 
service.  Even the letter which the appellant submitted from 
his case manager friend, dated in July 2000, states only that 
the appellant developed symptomatology after his service 
leading to his eventual hospitalization in May 1985.  This 
statement provides no competent evidence of a diagnosis of an 
acquired psychiatric disorder in service or within one year 
thereof.

The Board notes, therefore, that while the appellant is 
clearly currently diagnosed with a neuropsychiatric disorder, 
there is no medical evidence of a nexus between the current 
diagnosis and his service.  Nor has the appellant presented 
any competent evidence of a neuropsychiatric disorder in 
service or within one year thereafter, which would be 
required for presumptive service connection for compensation 
purposes.

In summary, the Board has considered the contentions and 
testimony of the appellant and, inasmuch as he is offering 
his own medical opinion and diagnosis, notes that the record 
does not indicate that he has any professional medical 
expertise.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board has also considered the appellant's testimony that 
he was told by a doctor that his acquired psychiatric 
disorder arose in service, but the Board notes that all 
attempts to obtain such a record were unsuccessful and the 
appellant was notified by the RO that he should produce such 
a record and he did not reply to that request.  Under those 
circumstances, the appellant's statements of what a doctor 
told him are hearsay and would not of itself be competent 
medical evidence because "filtered as it was through a 
layman's sensibilities, [the appellant's statement] is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  However, in Robinette, the Court concluded that in 
the context of submission of a well-grounded claim, upon 
receipt of the hearsay statement from the appellant, the 
Secretary has an obligation under section 5103(a) to assist 
the claimant by advising him that the physician's statement 
is needed to complete his application.  Such advice was 
provided in this case by the RO.

As noted previously, the judicial precedent in Caluza 
requires, for a claim to be well grounded, competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
appellant has provided competent medical evidence that he is 
currently diagnosed with an acquired psychiatric disorder, to 
include schizophrenia and bipolar disorder.  Nonetheless, 
there is no medical evidence that any of the appellant's 
currently diagnosed psychiatric disorders are etiologically 
related to his service.  As such evidence has not been 
presented here, the appellant has not submitted a well-
grounded claim for service connection for compensation 
purposes for an acquired psychiatric disorder.

Since the appellant's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  See Epps, 126 
F.3d at 1468; Grivois v. Brown, 6 Vet. App. 136 (1994).

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the appellant's claim.  
The appellant has not informed VA of the existence of any 
available evidence that would render his claim well grounded.  
He has not contended that any further relevant records exist.  
The Board therefore finds that no further action is warranted 
relative to the development of the appellant's claim, based 
upon the information currently of record.  Hence, the Board 
concludes that there are no additional pertinent records of 
treatment which are not in the claims folder and would be 
available.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the appellant of particular evidence 
needed to make his application complete if the Department has 
not reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied, as the claim is not well-grounded.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

